Case 6:20-cv-01017-EFM-KGG Document 1-3 Filed 01/22/20 Page 1of5

EXHIBIT C
Case 6:20-cv-01017-EFM-KGG Document 1-3 Filed 01/22/20 Page 2 of 5

 

IN THE EIGHTEENTH JUDICIAL DISTRICT " SHERI rc F FEE FOR

DISTRICT'COURT, SEDGWICK COUNTY, KANSAS
CIVIL DEPARTMENT . SERVICE PAID

Bohn #. “\pnes

 

Plaintiff (5)

VS.
fesGre Residential Services fit: Hyman Services
512 E, 36 St. Nort Wichrla, KS 61220 "yg .
a } . (Lecve624 CASE NO.

 

Defendant (s}
PURSUANT TO 4.5.4. CHAPTER 60 SUMMONS
To the above-named Defendant: — :
You are hereby summoned and raquired to serve upon _¢) ton vy A . Jo neS : Plaintiff's attorney,

   
 

 
  

whose address is _ a pleading to the petition which is
" herewith served upon you, within 24 days after service of thiéSummons upon you, exclusive of the day of service. if you fail to do so, judgment by default will be taken against you for.
ihe relief demanded in the petition. Your pleading must also be filed with the court. As provided in subsection (a) of K.S.A. 60-213, and amendments therato, your answer must state as
@ counterclaim any related claim which you may have against the plaintiff, or you will thereafter be barred from making such claim in any other acilon.

REASONABLE ACCOMMODATIONS WILL BE PROVIDED IN .
ACCORDANCE WITH THE AMERICANS WITH DISABILITIES ACT. Clork of the District Court of Sadgwick County, Kansas

DEC 3.0 1019 _ Lebo Duactire

 

 

 

 

 

 

Dated , Deputy
RETURN ON SERVICE OF SUMMONS
| hereby certify that | have servad the within summons:
[i] Personal Service, By delivering on the day of : 4 copy of the summons and a copy of the
petition to each of the within-named defendants
[2] Residence Service. By leaving on the : day of ' , for each of the within-named defendants _

 

 

a copy ol the summons and a copy of ihe petition at the respective dwelling place or usual place of abode of such defendants with some person of suitable age and discretion residing
therein.

13] Agent Service. By delivering on the day of ; . a copy of the summons and a copy of the
petition to each of the following agents auithorized by appointment or by law to recelve service of process

 

 

{4] ‘Residence Service and Mailing. By leaving a copy of the summons and a copy of the pelition at the dwelling house or usual place of abode and mailing by first-class mail to
each of the following defendants a notice that such copy has been so left

 

 

[5] Certified Wali Service. | hereby certify that | have served ihe within summons: (1) By mailing on the day of : , a copy of the
summons and a copy af the petition in the above action as cerlified mail retum receipt requested to each of the wilhin-named defendants; {2) the name and address on the envelope containing the process
Mailed as certified mail return receipt requested ware as follows:

 

By
[6] Certified Mail Service Refused. I hereby certify that on the day of , , [malted a copy of the summons and petition in Ihe above
action by lirsl-class mail, postage prepaid, addressed to al !

 

By

 

Tf] No Setvice. The following defendants wera not found in this county:

 

! declare (verily, certify or state) under penalty of perjury that the foregoing
return of service is true and correct.

Executed on

 

 

SIGNATURE OF LAW ENFORCEMENT OFFIGER

 

1305-43 (REV 2013) PS-199
PRINT NAME OF LAW ENFORCEMENT OFFICER
Case 6:20-cv-01017-EFM-KGG Document 1-3 Filed 01/22/20 Page 3 of 5

 

 

LIfe, [Pee, .
ee) ip FILED
¥ APP DOCKET.NO. ~—
2619 DEC 30 p’ ye fy
Ee ea
IN THE 18TH JUDICIAL DISTRICT SEDGWICK COUNTY WS.
DISTRICT COURT OF _SEDGWICK COUNTY, KANSAS
JOHN A. JONES ,
Plaintiff, ).
v ) Case No.40311-19
RESCARE RESIDENTIAL SERVICES -
Defendant. )

L9CV262j

- Proceeding Pursuant to K.S.A. Chapter 60

‘ FALSELY ACUSSED OF ABUSE
The plaintiff states the following claims:

1. Charging Rescare Services for Pain and Suffering due to loss of job and wages and back
pay. ,
Not following the Code of Conduct Chain of Command of Protocol.
Falsely accused of abusing and negiecting five clients in his care,
Evidence from Adult Protective Services proving evidence is untrue of ciaim.
Evidence that employee fabricated information to get said employee fired.
Employee willing to testify on plaintiff's behalf.
Falsely claiming plaintiff was unqualified for D.S.P position
Evidence of tests taken before entering into positon of employment.
‘Behavioral screening ciass sessions to prepare plaintiff for field.
0, Case study files of each client in house being in clients care.
1. Evidence that plaintiff had to be certified to pass out meds morning, noon and night
during shift hours worked.
12. Evidence from client’s mother of positive progress since plaintiff started i in Longfellow
house,

Feo on naw Rw SN

For these reasons mentioned above the plaintiff finds the defendant guilty of loss of wages and
back pay, pain and suffering, falsely accusing plaintiff of physically abusing clients and falsely
stating plaintiff was unqualified for his position.

The plaintiff is asking for due wages entitled to him due to ResCare Residential Services false
claims and improper code of procedures to handle this matter.

Therefore these demands of $175,000.00 dollars be made to the plaintiff for payment of said

” Rev. 6/2017 KSJC 1
Case 6:20-cv-01017-EFM-KGG Document 1-3 Filed 01/22/20 Page 4 of 5

a . 4

damages.
The plaintiff is open for mediation to discuss further action if necessary.
WHEREFORE, the plaintiff demands judgment against ResCare Residential Services.

  

44 §. Washington
Wichita, KS 67211
(316) 284-7549

Authority

K.S.A. 60-207; 60-208; 60-210; 60-211.

Rev, 6/2017 KSJC 2
Case 6:20-cv-01017-EFM-KGG Document 1-3 Filed 01/22/20 Page 5 of5

QP eee

 

erat Phone: (785) 296-3206

. ~ Fax: (785) 296-0589

Landon State Office Bldg. ans a TTY (785) 296-0245
900 S.W. Jackson St., Suite 568 S. 800# 1-888-793-6874
Topeka, Kansas 66612-1258 Human Rights Commission www, khre.net
Melvin J. Neufeld, Chair, Garden City Laura Kelly, Governor
Harold Schorn, Il, Vice Chair, Newton Ruth Glover, Executive Director
David Brant, Wichita , Bill Wright, Assistant Director
Michael Kane, Kansas City Barbara Girard, Investigative Administrator
James Terrones, Olathe Robert Easterling, Investigative Admin.
Jonathon Westbrook, Kansas City Barb Wangerin, Office Manager

August 9, 2019

William F, English, Esq.

NAPIER GAULT SCHUPACH & STEVENS, PLC
730 W. Main St., Suite 400

Louisville, KY 40202

RE: Case No. 40311-19, Jones vs. RESCARE RESIDENTIAL SERVICES

Dear Madam or Sir:

The Kansas Human Rights Commission has completed its investigation of the above-captioned
complaint, which alleged violation(s} of the Kansas Act Against Discrimination. The Investigating
Commissioner reviewed the facts of this case and determined No Probable Cause to credit the allegations
contained in this complaint.

Thank you for your cooperation in the course of processing this complaint. If you should have any
questions regarding this matter, please do not hesitate to call me.

Sincerely,
Barkya Le are
Barbara Girard Bw

Investigative Administrator

ce: file

 
